




Exhibit 10.54






Deal CUSIP 46635MAG2
Facility CUSIP 46635MAH0






SECOND AMENDMENT TO CREDIT AGREEMENT


THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and entered
into as of May 15, 2015, by and among: JACK HENRY & ASSOCIATES, INC., a Delaware
corporation (“Borrower”); Lenders party thereto; and U.S. BANK NATIONAL
ASSOCIATION, a national banking association, as Administrative Agent, LC Issuer
and Swing Line Lender (“Administrative Agent”); and has reference to the
following recitals (the “Recitals”):


A.    Borrower, Administrative Agent and Lenders executed the Credit Agreement
dated as of February 20, 2015, as amended by the First Agreement to Credit
Agreement dated as of March 27, 2015 (as amended, the “Agreement”; all
capitalized terms used and not otherwise defined in this Amendment shall have
the respective meanings ascribed to them in the Agreement as amended by this
Amendment).


B.    Borrower requests that Administrative Agent and Required Lenders agree to
further amend Section 6.1(b) of the Agreement to extend the date (from May 15,
2015 until June 30, 2015) by which Borrower will provide Administrative Agent
with a consolidated unaudited balance sheet as of December 31, 2014 and related
consolidated statements of income and cash flows for the period from the
beginning of Fiscal Year 2014 through December 31, 2014.


C.    Administrative Agent and Required Lenders agree to amend the Agreement as
described in Recital B above.
    
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower, Administrative Agent and Required Lenders hereby agree as follows:


1.    Recitals. The Recitals are true and correct, and, with the defined terms
set forth in the introductory paragraph and in the Recitals, are incorporated
herein by this reference.


2.    Amendment to Agreement. Section 6.1(b) of the Agreement is deleted and
replaced with the following:


(b)    (i) By June 30, 2015, for itself and its Subsidiaries, consolidated
unaudited balance sheets as of December 31, 2014 and as of March 30, 2014 and
related consolidated statements of income and cash flows for the period from the
beginning of the applicable Fiscal Year through December 31, 2014 and March 30,
2015, respectively, and (ii) thereafter, within 45 days after the close of the
first three (3) Fiscal Quarters of each Fiscal Year, for itself and its
Subsidiaries, a consolidated unaudited balance sheet as of the close of each
such Fiscal Quarter and related consolidated statements of income and cash flows
for the period from the beginning of such Fiscal Year to the end of such Fiscal
Quarter, all certified by its Chief Financial Officer or Controller.


3.    Costs and Expenses. Borrower hereby agrees to reimburse Administrative
Agent upon demand for all out-of-pocket costs and expenses (including, without
limitation, reasonable attorneys’ fees) incurred by Administrative Agent in the
preparation, negotiation and execution of this Amendment and any




--------------------------------------------------------------------------------




and all other agreements, documents, instruments and/or certificates relating to
the amendment of Borrower’s existing credit facilities with Administrative Agent
and Lenders.


4.    References to Agreement. All references in the Agreement to “this
Agreement” and any other references of similar import shall henceforth mean the
Agreement as amended by this Amendment.


5.    Full Force and Effect. Except to the extent specifically amended by this
Amendment, all of the terms, provisions, conditions, covenants, representations
and warranties contained in the Agreement and the other Loan Documents shall be
and remain in full force and effect and the same are hereby ratified and
confirmed as and to the extent stated in the Agreement (except to the extent
that any such representation and warranty is stated to relate to a specific
earlier date, in which case such representation and warranty shall be true and
correct in all material respects as of such earlier date).


6.    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of Borrower, Administrative Agent, Lenders, and their respective
successors and assigns, except that Borrower may not assign, transfer or
delegate any of its rights or obligations under the Agreement as amended by this
Amendment.


7.    Representations and Warranties. Borrower hereby represents and warrants to
Administrative Agent and Lenders that:


(a)    the execution, delivery and performance by Borrower of this Amendment are
within the corporate powers of Borrower, and have been duly authorized by all
necessary corporate action and require no action by, consent of or filing or
recording with, any Governmental Authority or any other Person;


(b)    the execution, delivery and performance by Borrower of this Amendment do
not conflict with, or result in a breach of the terms, conditions or provisions
of, or constitute a default under or result in any violation of, the terms of
the organizational documents of Borrower, any applicable law, rule, regulation,
order, writ, judgment or decree of any court or Governmental Authority, or any
agreement, document or instrument to which Borrower is a party or by which
Borrower or any of its Property is bound or to which Borrower or any of its
Property is subject;


(c)    this Amendment has been duly executed and delivered by Borrower and
constitutes the legal, valid and binding obligations of Borrower enforceable
against Borrower in accordance with their terms, except as such enforceability
may be limited by (i) Debtor Relief Laws and (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law);


(d)    all of the representations and warranties made by Borrower and/or any
other Obligor in the Agreement and/or in any of the other Loan Documents are
true and correct in all material respects on and as of the date of this
Amendment as if made on and as of the date of this Amendment (except to the
extent that any such representation and warranty is stated to relate to a
specific earlier date, in which case such representation and warranty shall be
true and correct in all material respects as of such earlier date); and


(e)    as of the date of this Amendment (and taking into effect the changes
reflected in this Amendment), no Default or Event of Default under or within the
meaning of the Agreement has occurred and is continuing.


8.    Inconsistency or Conflict. In the event of any inconsistency or conflict
between this Amendment and the Agreement, the terms, provisions and conditions
contained in this Amendment shall govern and control.






--------------------------------------------------------------------------------




9.    Release. In consideration for the agreements of Administrative Agent and
Lenders, as set forth in this Amendment, Borrower and its agents, officers,
directors, employees, successors and assigns hereby, jointly and severally,
unconditionally release, acquit, waive and forever discharge Administrative
Agent, each Lender and their agents, officers, directors, employees, successors
and assigns from any and all liabilities, claims, causes of action or defenses,
if any, for any action taken or for any failure to take any action, arising out
of the Agreement at any time prior to the execution of this Amendment.


10.    Applicable Law. This Amendment shall be governed by and construed in
accordance with the substantive laws of the State of New York (without reference
to conflict of law principles).


11.    Electronic Images. Borrower hereby acknowledges the receipt of a copy of
the Agreement, this Amendment and all other Loan Documents. Administrative Agent
or any Lender may create a microfilm or optical disk or other electronic image
of the Agreement, this Amendment and any or all Loan Documents. Administrative
Agent or any Lender may store the electronic image of the Agreement, this
Agreement and any or all Loan Documents in its electronic form and then destroy
the paper original as part of Administrative Agent’s or such Lender’s normal
business practices, with the electronic image deemed to be an original.


12.    Conditions Precedent. Notwithstanding any provision contained in this
Amendment to the contrary, this Amendment shall not be effective unless and
until Administrative Agent shall have received the following, all in form
reasonably acceptable to Administrative Agent and Lenders: (a) this Amendment,
duly executed by Borrower, Administrative Agent and Required Lenders; (b) a
Consent of Guarantors, duly executed by Guarantors; (c) a certificate of good
standing for Borrower and each Guarantor, issued by Borrower’s and each
Guarantor’s respective state of organization (or other evidence of good standing
reasonably acceptable to Administrative Agent); and (d) such other documents and
information as reasonably requested by Administrative Agent and Lenders.


IN WITNESS WHEREOF, Borrower, Administrative Agent and Required Lenders have
executed this Amendment as of the day and year first above written.






[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK - SIGNATURE PAGES FOLLOW]




--------------------------------------------------------------------------------






SIGNATURE PAGE- BORROWER
SECOND AMENDMENT TO CREDIT AGREEMENT








Borrower:


JACK HENRY & ASSOCIATES, INC.


By:                    
Name: Kevin Williams
Title: Chief Financial Officer




SIGNATURE PAGE- U.S. BANK
SECOND AMENDMENT TO CREDIT AGREEMENT






U.S. Bank:


U.S. BANK NATIONAL ASSOCIATION,
                    
By:                    
Name: Allison Burgun
Title: Vice President






SIGNATURE PAGE- REGIONS BANK
SECOND AMENDMENT TO CREDIT AGREEMENT








Lender and Co-Syndication Agent:


REGIONS BANK,
                        
By:                    
Name: Knight D. Kieffer
Title: Vice President






--------------------------------------------------------------------------------








SIGNATURE PAGE- SUNTRUST BANK
SECOND AMENDMENT TO CREDIT AGREEMENT








Lender and Co-Syndication Agent:


SUNTRUST BANK,
                        
By:                    
Name: Lisa Garling
Title: Director- Portfolio Management


    




SIGNATURE PAGE- ARVEST BANK
SECOND AMENDMENT TO CREDIT AGREEMENT








Lender:


ARVEST BANK


By:                    
Name: Doug Doll
Title: President/CEO


    






SIGNATURE PAGE- COMERICA BANK
SECOND AMENDMENT TO CREDIT AGREEMENT








Lender:


COMERICA BANK


By:                    
Name: Heather Kowalski
Title: Vice President






--------------------------------------------------------------------------------




    
SIGNATURE PAGE- COMMERCE BANK
SECOND AMENDMENT TO CREDIT AGREEMENT








Lender:


COMMERCE BANK


By:                    
Name: R. David Emley, Jr.
Title: Vice President


SIGNATURE PAGE- FIFTH THIRD BANK
SECOND AMENDMENT TO CREDIT AGREEMENT








Lender:


FIFTH THIRD BANK


By:                    
Name: Hideo Core
Title: Vice President


SIGNATURE PAGE- UMB BANK N.A.
SECOND AMENDMENT TO CREDIT AGREEMENT






Lender:


UMB BANK N.A.


By:                    
Name: Martin Nay
Title: Senior Vice President




